Per Curiam:

Sparks, an employee of the railway company, with others, was engaged in removing the rails from the track and replacing them with new. These rails were thirty feet in length and weighed about 600 pounds. While five men, three at one end of the rail and two at the other, were carrying one of these rails a distance of about ten feet to its place in the track, one Chase, a coemployee, carrying at the same end with Sparks, stepped in a slight depression in the ground, and in consequence thereof threw the greater part of the weight of the end of the rail which they were carrying upon Sparks, wrenching and injuring him, to recover damages for which injuries this action was brought.
At the trial a demurrer to the evidence of plaintiff was sustained and judgment for costs entered for defendant. PUintiff brings error.
*843We are convinced from an examination of the record that the allegations of plaintiff’s petition as to the negligence of the defendant company are not sustained by the evidence; that the order and judgment of the trial court are correct, and must be affirmed.
It is so ordered.